Citation Nr: 0511710	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse, 
claimed as secondary to the claimed PTSD.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.  

6.  Entitlement to an increased (compensable) rating for the 
service-connected scarring secondary to facial acne.

7.  Entitlement to an increased (compensable) rating for the 
service-connected left varicocele.

8.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2002, December 2002, and June 2004 rating 
decisions by the RO.  

The March 2002 rating decision denied the veteran's claims of 
service connection for PTSD and an increased (compensable) 
rating for the service-connected scarring secondary to facial 
acne.  The veteran's Notice of Disagreement (NOD) as to these 
issues was received at the RO in April 2002.  The RO 
thereafter issued a Statement of the Case (SOC) as to these 
issues in October 2002.  The veteran's substantive appeal was 
received at the RO in November 2002.  

The December 2002 rating decision denied the veteran's claim 
of service connection for alcohol and drug abuse, claimed as 
secondary to PTSD.  The December 2002 rating decision also 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for 
hearing loss and residuals of a back injury.  The veteran's 
NOD as to these issues was received at the RO in December 
2002.  A SOC was issued to the veteran in May 2003, and the 
veteran's substantive appeal as to these issues was received 
in May 2003.  

The June 2004 rating decision denied the veteran's claim of 
service connection for tinnitus, an increased (compensable) 
rating for the service-connected left varicocele, and 
entitlement to a TDIU.  The veteran's NOD was received at the 
RO in August 2004, and the RO issued a SOC as to these issues 
in December 2004.  The veteran's substantive appeal as to 
these issues was received at the RO in December 2004.  

The veteran and his wife testified at a video conference 
hearing at the RO before the undersigned Veteran's Law Judge 
sitting in Washington, DC in February 2005.  A transcript of 
the testimony is associated with the claims file.  At the 
hearing, the veteran testified, inter alia, that he was 
seeking entitlement to an increased rating for the large scar 
on his face that he received from an in-service injury, not 
for the service-connected scarring secondary to facial acne.  
However, service connection has never been granted for a scar 
on the left side of the veteran's face due to injury; and in 
fact, service connection for a scar under the left eye was 
previously denied by rating decision dated February 1985.  In 
light of the veteran's testimony, however, the Board refers 
the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a cut 
(with residual scar) under the left eye to the RO for 
appropriate action.  

It is apparent that the RO must have reopened the veteran's 
previously denied claims of service connection for a back 
injury and hearing loss, as evidenced by the December 2003 
Supplemental Statement of the Case.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board also reopens 
the claims, as noted herein below; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety, a decision by the Board on the 
merits of the veteran's claims of entitlement to service 
connection for residuals of a back injury and hearing loss at 
this juncture is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993)

The issues of entitlement to service connection for PTSD, and 
substance abuse secondary to PTSD, as well as the issues of 
entitlement to an increased (compensable) rating for the 
service-connected varicocele and entitlement to an increased 
(compensable) rating for the service-connected scarring 
secondary to facial acne are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not shown in service or for many years 
following discharge from service.  

2.  In a February 1991 Board decision, service connection was 
denied for defective hearing; and this decision was affirmed 
by the Court in a December 1992 memorandum decision.  

3.  New evidence has been presented since the Board's 
February 1991 decision which is relevant and probative to the 
issue of service connection for hearing loss, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The auditory threshold at 4000 Hz in the right ear is 40 
decibels, when ASA units from an audiogram in February 1966 
are converted to ISO units.

5.  Defective hearing in the right ear was shown in service.

6.  Defective hearing in the left ear was not shown in 
service or within the first post-service year, and was not 
evident until many years after separation from service.

7.  In a May 1986 decision, the Board denied the veteran's 
claim of service connection for residuals of a back injury.  

8.  New evidence has been presented since the Board's May 
1986 decision which is relevant and probative to the issue of 
service connection for residuals of a back injury, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

9.  A back injury was not shown in service or for many years 
after discharge from service and the veteran has submitted no 
competent evidence to show that he has any current residuals 
of a back injury that are etiologically related to any 
incident of service.  


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  New and material evidence has been submitted since the 
February 1991 Board decision to reopen the claim of service 
connection for hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2004).  

3.  Right ear hearing loss was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).

4.  The veteran's left ear hearing loss is not due to disease 
or injury that was incurred in or aggravated during service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).

5.  New and material evidence has been submitted since the 
May 1986 Board decision to reopen the claim of service 
connection for a back injury.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2004).  

6.  The veteran is not shown to have a current back 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 


implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims on appeal 
decided herein, the Board finds that compliance with the VCAA 
has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters to the veteran have been sent at 
every stage of this appeal, informing him of what evidence 
was necessary to establish service connection.  Specifically, 
letters sent to the veteran in January 2002, October 2002, 
February 2003, August 2003 and September 2003 informed him 
that to establish service connection, the evidence must show 
a current disability, and a nexus between such and any 
incident, injury or disease in service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned "duty-to-assist" letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The duty-to-assist letters 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or 
company who has any relevant records and to provide a release 
form for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
aforementioned duty-to-assist letters, he was specifically 
asked to tell VA about any additional information or evidence 
and send VA the evidence needed as soon as possible.  Thus, 
he was, in effect, asked to submit all evidence in his 
possession.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.




II.  Legal Criteria 

A.  Service Connection:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

B.  New and Material Evidence

As noted herein above, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

When a claim has been disallowed by the RO, or by the Board, 
it may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  


III.  Factual Background and Analysis

A.  Tinnitus

The veteran asserts that he has tinnitus as a result of noise 
exposure during service.  

Service medical records are completely negative for 
complaints, findings or diagnosis of tinnitus.  

VA audiological examinations dating back to 1989 note the 
veteran's complaints of tinnitus.  Tinnitus was also noted on 
the veteran's most recent VA audiological examination in 
September 2004.  

In July 2003, the veteran's mother submitted a lay statement 
reporting that her son (the veteran) suffered from ringing in 
his ears since his discharge from service.  

In September 2004, the veteran was afforded another VA 
examination.  The examiner noted that the veteran served as a 
cannoneer and gunner during service, loading ammunition and, 
at times, firing the gun.  The examiner noted that the 
veteran had numerous jobs after service, including odd jobs 
such as janitorial and maintenance services.  The veteran 
also complained of tinnitus.  

At his personal hearing before the undersigned in February 
2005, the veteran testified that his tinnitus began about a 
year after service.  

In sum, the service medical records are negative for 
complaints, findings or diagnosis of tinnitus.  Tinnitus was 
first noted during the audiological examination in 1989, over 
20 years after separation from service.  Moreover, there is 
no medical evidence of record linking the veteran's current 
tinnitus to noise exposure during service.  

The Board has considered the veteran's assertions that his 
tinnitus began during service, but this assertion is simply 
not supported by the medical evidence of record.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for tinnitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


B.  Hearing Loss

The veteran asserts that he has defective hearing due to 
noise exposure during service.  

A careful review of the veteran's service medical records was 
negative for hearing loss at entrance, during service, and at 
discharge, except for one borderline hearing threshold at 
4,000 hertz for the right ear at the time of the veteran's 
separation examination.  Specifically, the veteran's March 
1963 entrance examination recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
10(25)
LEFT
0
0
0
N/A
0

The veteran's February 1966 separation examination recorded 
pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
15(25)
15(25)
N/A
35(40)
LEFT
10(25)
15(25)
15(25)
N/A
20(25)

(The figures in parentheses are based on ISO Standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results were reported in ASA Standards in service 
medical records.)

Initially, a September 1989 rating decision denied service 
connection for defective hearing based on a finding that 
hearing loss was not shown in service, or for many years 
thereafter.  That decision was based, at least in part, on an 
August 1989 VA audiological examination report.  That report 
noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
25
70
LEFT
N/A
30
30
30
70

The average in the right ear was 35 and the average in the 
left ear was 40.  On the handwritten copy of the audiogram, 
speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
On the typewritten copy of the same audiogram, the above 
scores were exactly the same, except for the speech 
recognition ability in the right ear, which was recorded on 
the typewritten form as 72 percent, instead of 92 percent.  

In a February 1991 decision, the Board pointed out that the 
medical evidence since his separation from service did not 
indicate that the veteran had defective hearing until he 
underwent the aforementioned VA audiometric examination in 
August 1989.  The Board found that the veteran was not shown 
to have chronic defective hearing until many years after 
separation from active duty.  As such, the Board concluded 
that defective hearing was not incurred in or aggravated by 
service.  

In December 1992, the Court affirmed that part of the Board's 
February 1991 decision that denied service connection for 
defective hearing.  

At a January 1998 VA audiological examination, the veteran 
reported decreased hearing and tinnitus for the past 20 
years, and exposure to noise in the military without the use 
of hearing protection.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
60
60
LEFT
10
20
25
35
45

Average in the right ear was 40, and average in the left ear 
was 31.  Speech audiometry revealed speech recognition 
ability of 96 percent, bilaterally.  The examiner concluded 
that the right ear had a moderate sensorineural hearing loss 
at 3000 Hz and above.  The left ear had a mild to moderate 
sensorineural hearing loss at 3000 through 4000 Hz.  Speech 
discrimination was good bilaterally.  Impedence screening 
indicated normal middle ear function bilaterally.  

Then, in October 2002, the veteran requested the reopening of 
his claim of service connection for hearing loss.  In support 
of his claim, the veteran submitted private treatment records 
from December 2002.  The examiner diagnosed bilateral 
sensorineural hearing loss, and opined that it was probably 
noise-related.  

In March 2003, the veteran was afforded another VA 
audiological examination.  The veteran complained of tinnitus 
and hearing loss.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
65
65
LEFT
15
25
25
40
60

Average in the right ear was 45 and average in the left ear 
was 38.  Speech audiometry revealed speech recognition 
ability of 96 percent, bilaterally.  The examiner reviewed 
the veteran's claims file, and opined that the veteran's 
hearing loss was not service connected.  

In July 2003, the veteran's mother submitted a lay statement 
asserting, inter alia, that her son (the veteran) suffered 
from a loss of hearing with complaints of ringing in the ears 
since discharge from service.  

In December 2003, numerous medical records were received 
pertaining to the veteran's claim for entitlement to Social 
Security disability compensation.  These records, some of 
which were duplicative of evidence already contained in the 
claims file, do not support the veteran's assertions that his 
current hearing loss is related to in-service noise exposure.  

In September 2004, the veteran was afforded another VA 
examination.  The examiner noted that the veteran served as a 
cannoneer and gunner during service, loading ammunition and, 
at times, firing the gun.  The examiner noted that the 
veteran had numerous jobs after service, including odd jobs 
such as janitorial and maintenance services.  The veteran 
also complained of tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
65
65
LEFT
15
25
25
40
55

Average in the right ear was 44, and average in the left ear 
was 36.  Speech audiometry revealed speech recognition 
ability of 96 percent bilaterally.  Mild tinnitus was noted 
on pitch-matching testing.  The examiner concluded that the 
veteran had a moderately severe to moderate sensorineural 
hearing loss in the right ear at 3000-8000 Hz; and a mild to 
moderately severe sensorineural hearing loss at 3000 to 6000 
Hz in the left ear.  Speech recognition scores were 
classified as excellent.  

The examiner noted that the veteran's hearing was not 
impaired at the time of discharge from service, and that he 
was exposed to noise after service.  As such, the examiner 
opined that it was less likely than not that the veteran's 
hearing loss was secondary to acoustic trauma in service.  

At his video conference hearing before the undersigned in 
February 2005, the veteran testified that he was exposed to 
noise during service, but that he was not exposed to acoustic 
trauma at any of his post-service jobs.  

In sum, the relevant evidence added to the record since the 
Board's February 1991 decision includes private and VA 
audiological examination reports revealing current hearing 
loss, records from the Social Security Administration, as 
well as testimony provided at a video conference hearing.  
All of this new evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the February 1991 Board 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran has current hearing loss due to 
noise exposure during service.  Thus, this evidence is 
relevant and probative to the issue at hand and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  

As the claim is reopened, the Board finds that service 
connection is warranted for hearing loss in the right ear 
only.  In this regard, the Board points out that the 
audiological examination conducted during the veteran's 
separation examination in February 1966 was performed based 
on ASA standards for defective hearing.  Based on the 
conversion to ISO of the ASA units from the veteran's 
audiological examination at separation in February 1966, the 
auditory threshold at 4000 Hz in the right ear is 40 
decibels.  As such, the criteria for defective hearing in the 
right ear have been met under 38 C.F.R. § 3.385 (2004).  As 
noted herein above, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  In this case, the 
auditory threshold at 4000 HZ was 40 at the time of the 
veteran's discharge from service.  As such, service 
connection is warranted for right ear hearing loss only.  

The Board is mindful that the VA audiological examiner in 
September 2004 specifically opined that the veteran's current 
hearing loss was not service connected because hearing at 
discharge was noted as normal.  However, the Board points out 
that the VA examiner's opinion is based on unconverted ASA 
units.  

In this regard, however, the Board finds that the hearing in 
the veteran's left ear was normal at discharge.  Although the 
examiner in September 2004 did not convert the ASA units in 
determining whether the veteran had defective hearing at 
discharge from service, the Board has made the conversion, as 
noted herein above.  Even with the conversion from ASA to ISO 
units, the veteran's hearing in the left ear was still within 
normal limits based on the criteria set forth in 38 C.F.R. 
§ 3.385.  In other words, at the time of the veteran's 
discharge from service, the veteran did not have any auditory 
thresholds in the left ear at 40 decibels or higher, and the 
auditory thresholds of at least three frequencies were not at 
least 26 decibels or higher.  

As such, the veteran's hearing at discharge was normal in the 
left ear.  Moreover, defective hearing in the left ear was 
not shown until 1989, over 20 years after discharge from 
service, and the record contains no opinion linking the 
veteran's current left ear hearing loss to noise exposure 
during service.  

The Board has considered the veteran's assertions that he 
suffered left ear hearing loss due to noise exposure during 
service.  While the Board does not doubt the sincerity of his 
belief, as a layperson without the appropriate medical 
training and expertise, the veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
the medical relationship, if any, between a specific 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As indicated above, 
the competent medical evidence in this case simply does not 
support the veteran's assertions.

Under the circumstances of this case, the Board finds that 
the claim for service connection for a left ear hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Back Injury

The veteran's service medical records show that the veteran 
was treated for complaints of back pain in January 1964 after 
performing heavy lifting.  The diagnostic impression was mild 
muscle strain.  In January 1965, it was reported that the 
veteran had fallen on ice.  The veteran complained of low 
back pain.  Clinical evaluation was negative for pertinent 
pathology.  In January 1966, it was reported that the veteran 
had back sprain of the paravertebral muscles.  Later that 
month, a good range of motion of the back was demonstrated.  
It was concluded that the veteran was unable to report to 
normal work duties.  Upon separation examination in February 
1966, clinical evaluation of the spine was normal.  

Post-service evidence of record includes an October 1969 
workman's compensation insurance settlement which reported 
that the veteran had sustained a back injury during the 
course of employment in June 1969.  The veteran was 
hospitalized at a private medical facility in January 1974.  

Upon hospital admission, it was reported that the veteran had 
fallen out of a truck three days earlier.  X-ray studies of 
the lumbar spine were interpreted as normal except for an 
anatomic variance.  The diagnostic impression was L4-5 
ruptured nucleus pulposus on the right with probable free 
fragment.  

In May 1974, a private doctor reported the veteran's medical 
history, including back injuries in 1969 and 1974.  The 
doctor opined that the veteran had lumbar disc pathology as a 
result of the January 1974 accident.  

Private treatment records from 1981 note that the veteran 
apparently sustained neck and back on-the-job injuries in 
March 1981.  He was hospitalized at a private medical 
facility in April 1981, and acute neck strain and low back 
pain were diagnosed.  

The veteran was afforded a VA examination in December 1984.  
Physical examination of the veteran's spine showed no 
paravertebral spasms.  The diagnosis was history of back 
injury.  

Initially, a February 1985 rating decision denied service 
connection for a back injury, based on a finding that the 
veteran's complaints of back pain in service were acute and 
transitory, with no residual symptoms noted at discharge; and 
that in the absence of continuity of symptoms, any current 
back condition could not be related to the incidents in 
service without resorting to speculation.  The veteran timely 
appealed that decision.  

In a May 1986 decision, the Board determined that the 
episodes of back pain due to muscle strain reported during 
service were acute and transitory in nature, and resolved 
without residual effect.  The Board further found that any 
current back disorder was first manifested several years 
after the veteran's separation from active service, and was 
not etiologically related to any incident of service.  
Specifically, the Board determined that, although the veteran 
was treated for complaints of back pain during service, there 
were no back symptoms reported at discharge.  Furthermore, 
several years after separation from service, the veteran 
sustained on-the-job back injuries in 1969, 1974 and 1981.  
The Board determined that continuity of symptomatology 
between the in-service episodes of back pain, and the 
multiple post-service job related injuries had not been 
demonstrated.  The Board therefore concluded that the 
veteran's residuals of a back injury were not incurred in or 
aggravated by service.  

Medical evidence was subsequently added to the record, 
including a May 1993 memorandum from the veteran's private 
doctor, indicating that the veteran sustained work-related 
injuries to his back in June 1969, 1973, October 1984, and 
March 1992.  It was noted that the veteran had difficulty 
walking, pain, and limited mobility of his back.  

The veteran was afforded a VA examination in August 1996 to 
determine eligibility for special monthly pension.  The 
veteran's chief complaint at that time was pain in the right 
hip.  It was noted that the veteran was post-operative 
fracture of the right hip, symptomatic, with limitation of 
motion.  Complaints of back pain were not noted on that 
examination.  

In January 1998, x-rays of the lumbosacral spine revealed an 
irregularity of the right iliac wing.  There was also 
irregularity of the left iliac wing.  A metallic screw was 
demonstrated within the right femoral neck and head.  There 
was joint space narrowing at the L5-S1 level with absence of 
the L5 spinous process.  There was also increased bone 
density at the L5 facet joint, consistent with bone grafting.  
There were also smooth irregularities of the vertebral 
bodies, most notably at L2 and L4, which may be consistent 
with Schmorl's nodes.  The bowel gas pattern was nonspecific.  

At VA examination in January 1998, the veteran reported that 
he injured his back (and right hip) when he fell off a horse 
in 1984.  The veteran reported that he has had chronic pain 
in his back and hip since that time, was basically confined 
to his home and walked with a cane and/or crutches.  The 
veteran reported that he could only tolerate standing for ten 
seconds.  After physical examination, the examiner noted an 
old low back injury, symptomatic.  The examiner also noted 
that the veteran had multiple musculoskeletal complaints with 
symptomatically severe functional loss in his right lower 
extremity and his right hand as well as his lumbar spine.  
However, the examiner noted that the veteran's symptomatology 
was unexplained by any findings on physical examination or x-
rays, and as such, opined that the veteran had a 
psychophysiological musculoskeletal reaction with some 
evidence of malingering on examination.  

Then, in October 2002, the veteran requested the reopening of 
his claim of service connection for a back injury.  

In December 2003, numerous medical records were received 
pertaining to the veteran's claim for entitlement to Social 
Security disability compensation.  These records, some of 
which were duplicative of evidence already contained in the 
claims file, confirm that the veteran suffered multiple back 
injuries, but contain no assertions of a back injury during 
service.  

At his video conference hearing in February 2005, the veteran 
testified that he injured his back in service, and has had 
back problems ever since service.  The veteran testified that 
surgery was recommended for his back in 1968, but these 
records were not available.  

In sum, the relevant evidence added to the record since the 
Board's May 1986 decision includes private and VA examination 
reports revealing current disability, records from the Social 
Security Administration, as well as testimony provided at a 
video conference hearing.  All of this new evidence raises a 
reasonable possibility of substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the May 1986 Board 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran has current back disability due 
to injury in service.  Thus, this evidence is relevant and 
probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2004).  

However, inasmuch as the claim is reopened and the Board has 
reviewed the entire record, the preponderance of the evidence 
is still against the claim of service connection for a back 
injury.  In sum, the evidence of record establishes that the 
veteran has a current back disability; however, there is no 
competent evidence that indicates this disability was present 
in service, or is medically related to service.  

Examinations and treatment records from the veteran's period 
of service note isolated periods of acute back strain, which 
were attributed to heavy lifting, and falling on ice.  The 
veteran's separation examination did not indicate that the 
veteran had a back disability.  

Rather, the post-service medical evidence of record reflects 
that the veteran suffered numerous injuries to his back 
between 1969 and the present time.  The records does not 
reflect that the veteran suffered injury to his back prior to 
1969, at least three years after separation from service.  
Although the veteran testified that he received medical 
treatment for a back disability about a year after discharge 
from service, he also indicated these records were 
unavailable.  As such, the medical evidence of record does 
not support the veteran's assertions that his current back 
disability had its onset during service.  

The Board also points out that there is no competent opinion 
establishing a medical nexus between any current back 
disability and the veteran's military service.  None of the 
medical evidence currently of record includes any such 
opinion, and the veteran has neither presented nor alluded to 
the existence of any such written opinion.  The Board also 
finds that a VA examination in this case is not necessary, as 
there is no reasonable possibility that it would change the 
outcome of this case.  In so concluding, the Board notes that 
VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (2004).  

In this case, the competent medical evidence in his case does 
not establish the existence of a chronic back disability in 
service, or for at least three years following discharge from 
service.  As such, a medical opinion linking any current back 
disability to service would not be supported by the record.  
As such, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i) (2004); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board has considered the veteran's assertions that he 
injured his back during service.  Once again, while the Board 
does not doubt the sincerity of his belief, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
competent medical evidence in this case simply does not 
support the veteran's assertions.

Under the circumstances of this case, the Board finds that 
the claim for service connection for a back injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

The application to reopen the claim of service connection for 
hearing loss is granted.  

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is denied.

The application to reopen the claim of service connection for 
residuals of a back injury is granted.  

Service connection for residuals of a back injury is denied.  


REMAND

A.  Left Varicocele

The veteran seeks an increased (compensable) rating for the 
service-connected left varicocele.  At the veteran's video 
conference hearing in February 2005, the veteran asserted 
that he had current symptoms associated with the urinary 
tract that were caused by the service-connected varicocele.  
Specifically, and in addition to complaints of pain and 
swelling of the left testicle, the veteran testified that he 
experienced decrease force of stream, hesitancy in urination, 
and frequent urinary tract infections for which he is 
prescribed antibiotics.  The veteran also testified to 
nocturia four to five times a night.

Historically, service connection for a left varicocele was 
initially granted in a February 1985 rating decision with a 
noncompensable rating assigned.  The veteran subsequently 
filed a separate claim of service connection for a urinary 
tract disability which was denied by the RO in a January 1989 
rating decision.  The veteran's claim of service connection 
for a urinary tract disability was subsequently denied by the 
Board in a September 1995 decision; and the Board's September 
1995 decision was affirmed by the Court in May 1997.  The 
Board concluded that a urinary tract disability was neither 
incurred in or aggravated by service.  

In light of the veteran's contentions that he has current 
symptoms of the urinary tract that could be related to his 
service-connected varicocele, the veteran should be afforded 
a VA examination to determine if his assertions are supported 
by competent medical evidence.  All pertinent VA and private 
treatment records should be associated with the claims file.  

B.  Change of law - ratings for scars - Scarring secondary to 
facial acne

During the pendency of the claim there was a change of law 
that must be considered in adjudicating the veteran's claim 
for an increased rating.  Specifically, revised VA 
regulations that changed the criteria for rating skin 
disorders, including scars, went into effect on August 30, 
2002.

The veteran has not yet been informed of the relevant 
provisions of the new rating criteria. A document setting 
forth the text of the revised criteria should be furnished to 
the veteran, and he and his representative should be offered 
an opportunity to submit additional evidence or argument in 
light thereof.

The RO did not rate the veteran's scarring under the revised 
criteria for rating skin disabilities. Diagnostic Code 7805, 
under which the evaluation was assigned, was not changed when 
the criteria were revised. Likewise, other diagnostic codes 
pertaining to the skin remained substantially unchanged after 
the revision of section 4.118.  See 38 U.S.C.A. § 4.118, 
Diagnostic Codes 7803, 7804 (2002); cf. 38 U.S.C.A. § 4.114, 
Diagnostic Codes 7803, 7804 (2003). However, the revised 
provisions offer other criteria upon which skin disabilities 
may be evaluated that are not covered by the former 
provisions and are potentially relevant to the evaluation on 
appeal.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, this issue must be remanded.

C.  PTSD

The veteran asserts that he has PTSD as a result of stressful 
incidents during service, including a personal assault from a 
fellow cell mate during military imprisonment at a stockade 
in Germany.  

At his video conference hearing in February 2005, the veteran 
reported that he requested a cell transfer and spoke to a 
social worker as a result of the personal assault.  The 
veteran indicated that his request for a cell transfer was 
denied.  However, a review of the veteran's service medical 
records indicates that the veteran was seen in April 1965 for 
social work history at the Department of Neuropsychiatry, 
Social Work Service, at the U.S. Army Hospital in Heidelberg, 
Germany, USAREUR Stockade Division.  It was also noted that 
the veteran did not return to see the doctor in May 1965.  
This notation was from the US Army Dispensary, NACOM 
Stockade, Mannheim.  At his hearing, the veteran testified 
that he never went to see the psychiatrist because he was 
released from the jail prior to the appointment.  

Also, the veteran testified at his hearing that the name of 
one of the cell mates that assaulted him was "[redacted]."  The 
veteran also testified that [redacted] was from Oklahoma, and was 
convicted of murder, and was on his way to Leavenworth.  

In addition, a lay statement was submitted by a fellow prison 
mate of the veteran's who reported that he heard and 
witnessed the veteran get assaulted during their time in the 
stockade.  

In light of the foregoing, the Board finds additional 
development is necessary with regard to the veteran's claim 
of service connection for PTSD due to personal assault in 
service.  Specifically, the AMC should attempt to verify 
exactly why the veteran spoke to a social worker during his 
time in the stockade.  Also, attempts should be made to 
verify that the veteran served time in the stockade with the 
author of the lay statement mentioned herein above, as well 
as with the man named "[redacted]" who was subsequently 
transferred to Leavenworth.  Finally, the AMC should obtain 
any personnel records (not already of record) documenting the 
veteran's actions during his time in the stockade, including 
any requests for cell transfers.  

D.  Substance Abuse secondary to PTSD and TDIU

With regard to the veteran's claims for service connection 
for substance abuse secondary to PTSD, and for entitlement to 
a TDIU, the Board finds that these claims are inextricably 
intertwined with the veteran's other claims on appeal.  No 
decision can be reached on the claim for service connection 
for substance abuse claimed as secondary to PTSD, or 
entitlement to a TDIU until the other issues have been 
resolved.


Accordingly, the case is remanded to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
left varicocele, urinary tract 
infections, and/or voiding dysfunction.  
After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA urology examination to 
determine the current nature, extent and 
severity of the service-connected left 
varicocele.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
left varicocele.  Based on his/her review 
of the case, the examiner should report 
his/her findings in terms of the rating 
schedule criteria for varicose veins, 
urinary tract infections and/or voiding 
dysfunction.  Specifically, the examiner 
should comment on whether or not the 
veteran has symptoms referable to the 
urinary tract as a result of the left 
varicocele, and what other symptoms, if 
any, are present due to the left 
varicocele.  

3.  The AMC should provide the veteran 
written notification of the provisions of 
the revised rating criteria for skin 
disorders that went into effect on August 
30, 2002.

4.  The AMC should attempt to verify the 
veteran's assertions that he was 
personally assaulted during time spent at 
the stockade in Germany, during active 
service.  In particular, the AMC should 
attempt to verify exactly why the veteran 
spoke to a social worker in April 1965, 
during his time in the stockade.  Also, 
attempts should be made to verify that 
the veteran served time in the stockade 
with the author of the lay statement 
mentioned herein above, as well as with 
the man named "[redacted]" who was to 
subsequently transferred to Leavenworth.  
Finally, the AMC should obtain any 
personnel records (not already of record) 
documenting the veteran's actions during 
his time in the stockade, including, but 
not limited to, the dates during which he 
served there, as well as any requests for 
cell transfers.  

5.  The AMC should readjudicate the 
veteran's claims for service connection 
for PTSD and substance abuse, claimed as 
secondary to PTSD, entitlement to 
increased (compensable) ratings for the 
service-connected left varicocele and 
scarring secondary to facial acne and for 
entitlement to a TDIU.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


